Exhibit 10.3
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
     This First Amendment to Employment Agreement (this “Amendment”) is made and
entered into as of July 28, 2008 by and between National Dentex Corporation, a
Massachusetts corporation (the “Company”), and David L. Brown (the “Executive”).
     WHEREAS, the Company and the Executive entered into an Employment Agreement
dated as of April 1, 1995 (the “Agreement”); and
     WHEREAS, the Company and the Executive desire to modify the terms and
conditions of the Agreement as set forth below.
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree to amend the Agreement as follows:
     1. Amendment to §3(b) of the Agreement. Section 3(b) of the Agreement is
hereby amended by deleting Section 3(b) in its entirety and replacing it with
the following:
“(b) the “Disability” of the Executive, as defined below, which termination
shall be effective on the date of determination of Disability. “Disability” or
“Disabled” shall mean (i) the inability of the Executive to engage in any
substantial gainful employment activity on behalf of the Company, with or
without reasonable accommodation as that term is defined under applicable state
or federal law, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or to last for a continuous
period of not less than 12 months; or (ii) the Executive, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of not less than 12 months,
is receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering the Company’s employees. A
determination of Disability shall be made by an independent physician selected
by the Board of Directors and whose determination as to disability shall be
binding on the Company and the Executive;”
     2. Amendment to §3(d) of the Agreement. Section 3(d) of the Agreement is
hereby amended by deleting Section 3(d) in its entirety and replacing it with
the following:
“(d) by the Executive for “Good Reason,” meaning, a voluntary termination by the
Executive of his employment with the Company after the occurrence of one or more
of the following without the consent of the Executive (each a “Good Reason
Event”): (1) a material diminution in the Base Salary; (2) a material diminution
in the Executive’s authority, duties or responsibilities; (3) the relocation of
the

 



--------------------------------------------------------------------------------



 



Executive’s principal place of business to more than fifty (50) miles from the
place where the Executive was employed immediately prior to the relocation; or
(4) any other action or inaction that constitutes a material breach by the
Company of this Agreement, provided, (A) such Good Reason Event is not remedied
or cured by the Company within 30 days after the Company receives notice from
the Executive of the occurrence of a Good Reason Event; (B) such notice of the
occurrence of a Good Reason Event is sent by the Executive no later than 30 days
after the occurrence of such Good Reason Event; and (C) in all events, the
Executive terminates his employment with the Company within 120 days of the
occurrence of such Good Reason Event;”
     3. Amendment to §4 of the Agreement. Section 4 of the Agreement is hereby
amended by adding a new clause (g) to Section 4 as follows:
“(g) (1) Distributions to a Specified Employee may not be made before the date
that is six months after the date of separation from service, or, if earlier,
the date of death.
     (2) For purposes of this section a “Specified Employee” shall mean the
Executive if the Company’s stock is publicly traded on an established securities
market and the Executive:
          (i) owns more than 5 percent (5%) of the stock of the Company or any
member of its “controlled group” as that term is defined under §1563 of the
Internal Revenue Code of 1986, as amended;
          (ii) owns more than 1 percent (1%) of the stock of the Company and has
compensation from the Company in excess of $150,000 per year; or
          (iii) is an officer of the Company with compensation in excess of
$145,000 per year.
          (3) Any distributions that are delayed due to this Section 4(g) will
be paid in a lump sum to the Specified Employee within five business days
following the end of the six month period.”
     4. Amendment to §9(f) of the Agreement. Section 9(f) of the Agreement is
hereby amended by deleting Section 9(f) in its entirety and replacing it with
the following:
“(f) Any notices or other communications required or permitted hereunder shall
be sufficiently given if in writing and delivered by hand or sent by registered
mail, return receipt requested, or by recognized overnight express courier,
postage prepaid, and if to the Executive, addressed to him at the address set
forth below, and if to the Company, addressed to it at 2 Vision Drive, Natick,
Massachusetts

2



--------------------------------------------------------------------------------



 



01760, Attention: Board of Directors, with a copy to Posternak Blankstein & Lund
LLP, Prudential Tower, 800 Boylston Street, Boston, Massachusetts 02199,
Attention: Donald H. Siegel, P.C., or such other address as shall have been
specified in writing by either party to the other, and any such notice or
communication shall be deemed to have been given as of the date so mailed.”
     5. Ratification. Except as expressly amended hereby, the Agreement is
hereby ratified and confirmed in all respects and shall continue in full force
and effect. This Amendment and the Agreement shall hereafter be read and
construed together as a single document, and all references in the Agreement
shall hereafter refer to the Agreement as amended by this Amendment.
     6. Amendments; Governing Law. This Amendment may not be changed orally but
only by a written instrument signed by the parties hereto. This Amendment shall
be governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts (excluding the laws applicable to conflicts or choice of law).
     7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument.
[Remainder of page intentionally left blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first above written.

            NATIONAL DENTEX CORPORATION
      By:   /s/ Richard F. Becker, Jr.       Name:   Richard F. Becker, Jr.     
Title:   Executive Vice President        EXECUTIVE:
      /s/ David L. Brown       David L. Brown      Address:     

4